—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 4, 1994, which, inter alia, ruled that claimant was eligible to receive unemployment insurance benefits.
Claimant, a medical school graduate, left his position as a research assistant with the New York City Department of Health (hereinafter the City) to accept a position in a residency program at St. Luke’s-Roosevelt Hospital (hereinafter St. Luke’s). Shortly after starting the residency program, claimant resigned due to emotional illness. Thereafter, the Board deemed claimant eligible to receive unemployment insurance benefits and found the City to be claimant’s employer for purposes of charging those benefits. Initially, we reject the City’s contention that the Board erred in excluding claimant’s tenure at St. Luke’s from covered employment. Inasmuch as claimant’s participation in the residency program was an integral part of his clinical training and licensing, we find based upon our decision in Matter of Mitromaras (Roberts) (122 AD2d 368) that the Board properly excluded the residency program from claimant’s covered employment. We have considered the City’s remaining arguments and find them to be without merit.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.